DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
The election of rheumatoid arthritis for ‘Species Election I – Type of Inflammatory Disorder’ and methotrexate for ‘Species Election II – Anti-Inflammatory Drug’ in the ‘Response to Restriction Requirement’, filed 15 October 2021, is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).

Status of Claims
	Claim 7 and 16 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement’, filed on 15 October 2021, was treated an election without traverse.
Claims under examination are claims 1-6, 8-15, and 17-20 along with rheumatoid arthritis for ‘Species Election I – Type of Inflammatory Disorder’ and methotrexate for ‘Species Election II – Anti-Inflammatory Drug’.


Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 29 October 2018, has been fully considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Patent Eligible Subject Matter – Laws of Nature, Natural Phenomena, and Abstract Ideas
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are drawn to methods for determining susceptibility of a subject to developing an inflammatory disorder/treating an inflammatory disorder in a subject in need, however, do not include additional elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exception.

Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES
Claims 1-6, 8-15, and 17-20 are directed to a methods for determining susceptibility of a subject to developing an inflammatory disorder/treating an inflammatory disorder in a subject in need comprising “determining expression levels of full-length MTHFR encoding mRNA and shortened MTHFR encoding mRNA initiated at intron 3 in a cell from the subject.” It should be Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’. Thus, the claims are directed to a statutory category (e.g., a process).
Step 2A, Prong One – Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself,’ and mathematical relationships/formulas. The claims recite two judicial exceptions: 1) a “mental” process of evaluating/interpreting data/information (e.g., “determining”) which corresponds to “an abstraction”; an idea having no particular concrete or tangible form; and 2) the relationship/correlation between the comparative expression levels of full-length MTHFR encoding mRNA and shortened MTHFR encoding mRNA initiated at intron 3 to increased risk of developing an inflammatory disorder (e.g., rheumatoid arthritis) (natural principle). Thus, the claimed invention describes a judicial exception(s), which corresponds to “an abstraction”; an idea, having no particular concrete or tangible form.
Step 2A, Prong Two – Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. However, absent are any additional elements recited in the claim beyond the judicial exception(s) which integrate the exception into a practical application of the exception. The phrase “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. The claim limitation “wherein the subject is determined to be at an increased risk of developing the inflammatory disorder if the expression level of the shortened MTHFR encoding mRNA compared to the expression of full-length MTHFR encoding mRNA is elevate above a threshold value or is elevated within an intermediate range” (claims 1-3) does not apply, rely on, or use integrate the judicial exception into a practical application. The claim limitation “administering a therapeutic amount of an inflammatory drug to the subject…” (claims 4-6, 8-15 and 17-20) is not indicative of integration into a practical application. Again, it should be recognized that this interpretation of the claims is based upon the conditional requirements “if the expression level of the shortened MTHFR encoding mRNA compared to the expression level of full-length MTHFR encoding mRNA is elevated above a threshold value or is elevated within an intermediate range” (claims 4-6 and 8-12) or “if the expression level of the shortened MTHFR encoding mRNA compared to the expression level of full-length MTHFR encoding mRNA is not elevated or is elevated within an intermediate range” 
Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to “significantly more” than the judicial exception(s) itself. The claims as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. M.P.E.P. 2106.05. However, the additional elements, individually and in combination, do not amount to “significantly more”. Under the Step 2B analysis, claims 1-3 provide no additional “physical” elements/steps. It should be recognized that the step of determining expression levels of full-length MTHR encoding mRNA and shortened MTHFR encoding mRNA initiated at intron 3 in a cell from the subject is considered to be within the purview of one in the art as being routine and conventional in the art. For example, Tran et al. (Multiple transcription start sites and alternative splicing in methylenetetrahydrofolate reductase gene result in two enzyme isoforms. 2002. Mammalian Genome. Vol. 13, p483-492; ‘Information Disclosure Statement’, filed 29 October 2018; “TRAN”) describes the determination PTO-892’; “LECLERC”) describes the determination of expression levels of methylenetetrahydrofolate reductase mutations, such as truncation. (p1, 1st-2nd ¶; p3, 2nd ¶ to ¶ bridging p3-4.) Takeya et al. (Multiple single-polynucleotide polymorphisms in the methylenetetrahydrofolate reductase and its truncated pseudogene of 23 inbred strains of mice. 2003. Biochemical and Biophysical Research Communications. Vol. 312, p480-486; see attached ‘PTO-892’) describes the determination of expression levels of methylenetetrahydrofolate reductase polymorphisms and its truncated pseudogene. (Abstract; p480, left col., 1st ¶ to ¶ bridging p480-481; p484, right col. 1st ¶ to p485, ¶ bridging left and right col.; Fig. 1, 3.; Table 2) U.S. Patent Application Publication No. 2009/0264300 (see attached ‘PTO-892’) also discloses the determination of methylenetetrahydrofolate reductase isoforms (e.g., intermediate, long, short isoforms) and indicates the bioactive species are useful in inflammatory (e.g., rheumatoid arthritis) response applications (e.g., activity screening). (¶ [0996], [1025], [01053].) With respect to claims 4-6, 8-15, and 17-20, the performance of “administering a therapeutic amount of an anti-inflammatory drug to the subject…” is considered to be conditional and if the condition is NOT met then the step of “administering” is NOT performed. Also, see below ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’. Further, under the Step 2B analysis this in addition to “physical” element/step of “administering a therapeutic amount of an anti-inflammatory drug to the subject…” tells a relevant audience, namely a health-care provider (pre-existing audience) who Step 2A Prong Two for claims 1-3, the recitation “wherein the subject is determined to be at an increased risk of developing the inflammatory disorder if the expression level of the shortened MTHFR encoding mRNA compared to the 
Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality. The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
Accordingly, the claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Vague and Indefinite
	Claims 1-6, 8-15, and 17-20 recite “elevated within an intermediate range” which is considered vague and indefinite. The language “intermediate range” implies a set of criteria/range of values that are considered to be intermediate. However, the originally filed disclosure fails to provide a definition/distinction for an intermediate range in contrast to a non-intermediate range(s). Additionally, the term “elevated” implies a set of criteria/range of values that are considered to be elevated within the “intermediate range”. However, the originally filed disclosure fails to provide a definition/distinction for “elevated” within the intermediate range in contrast to a non-non-elevated. Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claims 1-6, 8-15, and 17-20 recite the limitation “shortened MTHFR encoding mRNA initiated at intron 3” which is considered vague and indefinite. Specifically, it is unclear the intended scope encompassed of the term “shortened” in conjunction with “MTHFR encoding mRNA initiated at intron 3”. Is a single nucleotide sufficient to be considered a shorted form? Two nucleotides? Three nucleotides? Etc.? Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

	Claims 13-15 and 17-20 recite the limitation “is not elevated or is elevated above an intermediate range” which is considered vague and indefinite. In the particular, the above limitation can be construed as conflicting in nature. For example, “is not elevated… above an intermediate range” and “is elevated above an intermediate range” are reasonably considered to be opposite of one another. When is a therapeutic amount of an anti-inflammatory drug to be administered to a subject? Always? Alternatively, the intended scope encompassed by the language “is not elevated” lacks a reference and becomes subjective in nature rendering it 

Lack of Antecedent Basis
Claims 1-3 recite the limitation “wherein the subject is determined to be at an increased risk of developing the inflammatory disorder if the expression of the shortened MTHFR encoding mRNA compared to the expression level of full-length MTHFR encoding mRNA is elevated above a threshold value or is elevated within an intermediate range” which lacks antecedent basis. It is recognized that the claim provide for determining the expression levels of full-length MTHFR encoding mRNA and shortend MTHFR encoding mRNA initiated at intron 3. However, absent is a prior step of comparing these determined expression levels. Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Leclerc et al. 
Claims 1, 2, 4-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leclerc et al. (Molecular Biology of Methylenetetrahydrofolate Reductase (MTHFR) and Overview of Mutations/Polymorphisms. 2013. Landis Bioscience. 20 pages; see attached ‘PTO-892’; “LECLERC”).
	The claims are directed to methods comprising determining expression levels of full-length MTHFR encoding mRNA and shortened MTHFR encoding mRNA initiated at intron 3 in a cell from the subject. As reiterated from above, that the intended scope encompassed of the term “shortened” in conjunction with “MTHFR encoding mRNA initiated at intron 3” is unclear. Further, the step of “administering” is considered to be conditional “if the expression level of the shortened MTHFR encoding mRNA compared to the expression level of full-length MTHFR encoding mRNA is not elevated or is elevated above an intermediate range”. In the absence of fulfilling this claim element the step of administration is considered NOT to be performed. Also, see above ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’.
LECLERC describes the molecular biology of methylenetetrahydrofolate reductase (MTHFR) along with MTHFR mutations/polymorphisms. (Title and Abstract.)
Regarding claims 1, 2, 4, 8, 10, 13, 17, and 19, LECLERC describes the determination of expression levels of methylenetetrahydrofolate reductase isoforms (e.g., mutations, truncation) from human subjects by detecting mRNA expression levels via quantitative PCR. (p1, 1st-2nd ¶; p3, 2nd ¶ to ¶ bridging p3-4.)

	Accordingly, LECLERC anticipates the instant claims.

Relevantly Identified Reference
	A search identified Ocsko et al. (A Novel MTHR Isoform-based Biomarker for RA and SLE. 2018. Journal of Molecular Biomarkers & Diagnosis. Vol. 9, Iss. 4, 6 pages; 23 July 2018; ‘Information Disclosure Statement’, filed 29 October 2018; “OCSKO”) as a relevant reference. OCSKO describes the identification of a methylene-tetrahydrofolate reductase (MTHFR) isoform as a biomarker for rheumatoid arthritis (RA) and systemic lupus erythematosus (SLE).  However, OCSKO is inapplicable as prior art because its publication, 23 July 2018, is after the earliest effective filing date of this application, 19 July 2018.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636